Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on August 13, 2021.
3.	Applicant’s amendment filed on 05/28/2021 has been received, entered into the record and considered. As a result of the amendment filed on 05/28/2021, claims 1, 6 and 11 has been amended, claims 2-3 and 7-8 has been cancelled.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 05/28/2021, claims 1, 4-6 and 9-11 (renumbered as claim 1-7) are allowed.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201821050017, filed on 12/31/2018.
					Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
	In the Examiner’s Non-Final Office Action dated on April 28, 2021, claims 1-11 were rejected under 35 U.S.C. 103 based primarily on US 9,990,187 to Carroll et al and US 2019/0244122 A1 to Li et al.
	The claimed invention in view of the instant specification disclose a method 
for extending reasoning capability for data analytics in Internet of Things (IoT) platform, the method comprising: receiving, by one or more hardware processors, a set of information on one or more data analytics tasks to be executed from a plurality of sources; determining, by the one or more hardware processors, a presence of one or more pre- defined procedural functions in the set of information for executing the one or more data analytics tasks; performing, based upon the determining, one of: executing, via a first set semantic rules, the one or more data analytics tasks upon determining the presence of the one or more pre-defined procedural functions in the set of information, wherein the first set semantic rules are extracted using the one or more pre- defined procedural functions; and dynamically creating an another set of procedural functions upon determining an absence of the one or more pre-defined procedural functions in the set of information, wherein the another set of procedural functions comprise integrated procedural functions from a plurality of programming languages, and wherein the dynamically creating comprises: assigning, using one or more pre-defined templates, a Uniform Resource Identifier (URI) to each of the another set of procedural functions to identify one or more functions with an identical name; and extracting, using the another set of procedural functions, a second set semantic rules in a real-time, wherein the second set of semantic rules extend a reasoning capability for executing the one or more data analytics tasks in a plurality of IoT platforms, wherein extracting the second set semantic rules comprises generating, using the assigned URI, a semantic rule extension compliant function wrapper for executing the one or more data analytics tasks in the plurality of IoT platforms.
	The prior art of record US 9,990,187 to Carroll et al and US 2019/0244122 A1 to Li et al, does not explicitly teach, show or disclose dynamically creating an another set of procedural functions upon determining an absence of the one or more pre-defined procedural functions in the set of information, wherein the another set of procedural functions comprise integrated procedural functions from a plurality of programming languages, and wherein the dynamically creating comprises: assigning, using one or more pre-defined templates, a Uniform Resource Identifier (URI) to each of the another set of procedural functions to identify one or more functions with an identical name; and extracting, using the another set of procedural functions, a second set semantic rules in a real-time, wherein the second set of semantic rules extend a reasoning capability for executing the one or more data analytics tasks in a plurality of IoT platforms, wherein extracting the second set semantic rules comprises generating, using the assigned URI, a semantic rule extension compliant function wrapper for executing the one or more data analytics tasks in the plurality of IoT platforms, in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 6 and 7.               
The dependent claims 4-5 depending on independent claim 1, dependent claims 9-10 depending on independent claim 6 are also distinct from the prior art for the same reasons.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167